Citation Nr: 1644058	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  14-28 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The rating decision, denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  

This issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

Tinnitus had its onset during active service and has continued since.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service, even if it is first diagnosed after service, when the evidence establishes that the current disability was incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304 (2015). 

Service connection requires evidence of (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Tinnitus is considered an organic disease of the nervous system; therefore, it will be service connected on a presumptive basis as a chronic disability if manifested to a compensable degree within one year after active duty.  Fountain v. McDonald, 27 Vet. App. 258 (2015); see also 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

A nexus between a current listed chronic disability and service may be established by medical evidence or competent lay evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).

During the course of this appeal the Veteran has consistently reported that tinnitus began in service.  On his October 2012 claim form, he noted tinnitus began in service and had continued since.  Also, in his notice of disagreement, he stated that he began experiencing tinnitus while in service and it has been continuous to this day.  The Veteran reported that the computers during this era were massive and gave off high acoustical sounds.  His Certificate of Release or Discharge from Active Duty form lists his service title as 74E20, a computer control operator.  He noted that as a computer technician, he was exposed to loud acoustical traumas without the benefit of any hearing protection.  

The Veteran described the onset of tinnitus after he was prescribed excessive aspirin for an illness during basic training.  He further noted that excessive aspirin was prescribed during service for an ear infection.  

The Veteran's service treatment records show that in October 1966 he was seen by an emergency room physician for an ear infection, high fever and headaches.  In his August 1970 separation examination, the Veteran marked "ear, nose or throat trouble" and the physician indicated in the Summary of Defects and Diagnoses section that his audiogram showed "int[erval] hearing lost."

A March 2013 VA examination report notes that the Veteran stated he became ill with a fever while in basic training and his treatment was significant doses of aspirin that resulted in constant tinnitus, which he had experienced ever since.  The audiologist notated that the Veteran reported recurrent tinnitus; however, he determined the tinnitus was less likely than not a symptom associated with the Veteran's hearing loss, and tinnitus was less likely than not caused by, or a result of, military noise exposure.  The audiologist did not review the Veteran's VA claims file, but determined that the Veteran's case had to be re-assessed once his C-file was made available.

In an April 2013 Addendum to the examination, the audiologist determined, upon reviewing the C-file, that the Veteran's report of being treated with excessive aspirin might be a factor in his claim for tinnitus; however, the audiologist determined that the tinnitus was not affected by military noise and should be assessed by other medical professionals. 

A July 2013 medical case review was provided by the previous VA examiner.  He determined that the Veteran's tinnitus was less likely than not related to military service exposures or medications.  His rationale was that the March 2013 VA examiner stated tinnitus is not related to noise exposure in service and is not related to hearing loss.  He further noted that the VA examiner said the Veteran's explanation of being treated with excessive aspirin may be a factor in his tinnitus claim; however, his review of the Veteran's service treatment record shows no mention of any aspirin therapy for any medical condition, and no mention of the Veteran taking self-prescribed aspirin.

As a lay person, the Veteran is competent to offer testimony on certain medical matters, such as describing symptoms or diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Ringing in the ears is a symptom that is capable of lay observation and tinnitus is diagnosable by a lay person.  Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran's reports of in-service onset of an illness and ear infection, which led to excessive use of aspirin, and tinnitus being continuous ever since, are credible and consistent throughout his testimony.  Although documentation of his excessive use of aspirin and a diagnoses of tinnitus were not found in his separation examination, there were notations of an ear infection illness in October 1966 and int[erval] hearing loss notated in his August 1970 separation examination.  Likewise, the Veteran's testimony of an in-service onset of tinnitus is credible.  

The Veteran's competent and credible reports link his tinnitus to the tinnitus he experienced in service, based on continuity of symptomatology.

The Board must weigh the probative value of the Veteran's reports against the medical opinions of record.  The probative value of medical opinion evidence is based on the accuracy and completeness of the history considered, whether the opinion is definitive and the rationale provided.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).

The probative value of the March 2013, April 2013 and July 2013 physician's opinions are diminished in that they did not consider the Veteran's reports of continuity of symptomatology beginning in service.

The July 2013 case review, relied on the absence of documentation in the service treatment records; but the absence of contemporaneous records does not preclude service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In sum, the evidence demonstrating a nexus between the Veteran's onset of symptoms while in service and his current tinnitus is more probative than the evidence that weighs against the claim.  The Board therefore finds that entitlement to service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed Cir 2013)).  A medical examiner must provide a "reasoned medical explanation connecting" his observations and his conclusions.  Nieves-Rodiguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion... that contributes probative value to a medical opinion.").  If an examination report does not contain sufficient detail, "it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2014). 

The Veteran received one VA examination-the audiologist who conducted the examination and a physician both reviewed the case files and made a determination in the Veteran's case.  Both opinions were based in part on two factors.  First, the VA examiner noted in the March 2013 examination record that he did not review the Veteran's claims file, but provided the etiological opinion that the Veteran's hearing loss was less likely than not caused by or a result of an event in military service, nor was it affected by military related noise.  

In an April 2013 addendum, the audiologist reiterated his previous opinion, but provided the two-part rationale that the Veteran's exposure to noise while in service was not considered excessive, and the Veteran's explanation of being treated with excessive aspirin may be a factor in the drop in the 6kHz region upon separation, but should be assessed by other medical professionals.  While the examiner noted the Veteran's exposure to noise was not considered excessive, his medical opinion did not report consideration of the Veteran's description of daily exposure to the loud noise of massive computers while in service and, that noise causing acoustical trauma for hearing loss.  Additionally, as recommended by the audiologist, there were no additional assessments of the Veteran by other medical professionals to determine the connection between the Veteran's claim of excessive use of aspirin and hearing loss.  VA generally has a duty to conduct additional examinations recommended by VA examiners.  Daves v. Nicholson, 21 Vet. App. 46 (2007).

Next, the July 2013 case review noted that the Veteran's hearing loss is not at least as likely as not related to his military service.  His two-part rationale was that 1) the Veteran's entry and separation audiograms and speech discrimination test only showed slight interval shifts and slight sensorineural hearing loss, and that 2) the tinnitus was not related to hearing loss and noise exposure in service because the record showed no mention of aspirin therapy.  It is well noted that the Veteran's enlistment and discharge hearing thresholds were within normal limits across the frequency range 500 through 4kHz; and even though the 6kHz region was not assessed when the Veteran enlisted, his separation audiogram displayed thresholds of 45 and 25dB in his right and left ears for 6kHz.  The physician, however, acknowledged that there had been some shift but did not address the relationship between this shift and the current hearing loss or the possibility of delayed onset hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In regards to the physician's second rationale, his opinion noted that there was no mention of aspirin therapy in the records.  However, the Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new VA examination to determine whether the current hearing loss is related to service.  If possible, this examination should be conducted by an examiner other than the audiologist who conducted the March 2013 examination and provided the April 2013 addendum.

The examiner must review the claims file and a complete copy of this remand.

The examiner should provide an opinion as to whether it is as least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed right ear hearing loss began in service or is otherwise the result of a disease or injury in service, including noise exposure and/or excessive use of aspirin.

In providing these opinions, the examiner should accept the Veteran's explanation that he was exposed to massive computer noise during his time in service and, address the following: whether daily exposure to that noise could cause acoustical traumas; and whether the explanation of using excessive aspirin for an illness and ear infection could be a factor in the drop in his 6kHz region at separation and a factor in his currently diagnosed hearing loss.

If hearing loss did not manifest during service, the examiner must discuss the likelihood that the current hearing loss is due to in-service noise exposure on a delayed or latent onset theory of causation.   The examiner should consider current medical research on this question.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically considered in formulating any opinions.  If the examiner rejects the Veteran's reports of, he or she must provide a reason for doing so.  The absence of treatment records is not a legally sufficient reason for rejecting the Veteran's reports, unless the existence of such records would be medically expected.

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


